Per Curiam.
Having paid disability benefits to the plaintiff over a period of six years, with full knowledge of the plaintiff’s physical condition and the false representations alleged to have been made in the application, the defendant is now estopped from rescinding the contract of insurance.
Judgment reversed, with thirty dollars costs, and judgment directed in favor of plaintiff in the sum of sixty dollars, together with interest and costs.
All concur. Present — Hammer, Shientag and Noonan, JJ.